Title: Thomas Jefferson’s Estimate of Income and Expenses, 24 May 1819
From: Jefferson, Thomas
To: 


          
            
              Prospectus or Estimate from May 24. 1819.
              
               
              
            
            
              Gibson.
              balance brought forward
              
               
              1244.
              25.
            
            
              
              
              balance of my note to W.C.N. in farmer’s bk
              
               
              968.
              
            
            
              
              
              flour due at mill Apr. 1. 50. May 29. 17 Bar.
              
               
              300 100.
              
            
            
              
              ✓
              Leroy & Bayard
              375 432.
              25
              
            
            
              
              ✓
              Leitch
              1000.
               
              
            
            
              
              ✓
              Darmsdat
              abt 
               165.
              21
              
            
            
              tobo to go from Bedfd abt 3000. ℔ 
              
               
              150.
              
            
            
              
              
              White 290.08. Clay abt 60.
              350.
               
              
            
            
              
              ✓
              Coffee cement
              40 
               
              
            
            
              
              
              Campbell oats 
              25.50
                    
              
               
              
            
            
              
              ✓
              Craven hay.
              20.
               
              
               
              
            
            
              
              
              Rogers oats
              27.50
               
              73.
               
              
            
            
              
              
              Carden
              60.
               
              
            
            
              
              
              Ragland
              70.
              68
              
            
            
              
              
              Th:J.R. interest
              60 
               
              
            
            
              
              ✓
              Massie. cyder
              35.
              17
              
            
            
              June. 
              1.
              
              Watson a cow
              20.
               
              
            
            
              
              
              Monroe. 55. B 3 b–1 p 139.125 − 120.85
              18.
              27½
              
            
            
              
              
              bark.
              abt 
              
               
               300.
              
            
            
              
              
              Colclaser 1853 − 19 = 1834. flour barrls
              
               
              733 
              
            
            
              July 
              1.
              
              do flour from mill 50.B.
              
               
              300 
              
            
            
              
              15.
              
              Higginbotham corn
               193.
              33
              
            
            
              Aug. 
              15.
              
              Wood Drury 50.B. corn
              150.
               
              
            
            
              
              
              Wynne for Goodman
              abt 
              200.
               
              
            
            
              
              
              lawyers abt
              200.
               
              
            
            
              
              
              Chisolm & Perry
              abt 
              60.
               
              
            
            
              
              
              Smith & Riddle
              abt 
              100.
               
              
            
          
        